Exhibit 10.3

Dynavax Technologies Corporation
2018 Equity Incentive Plan

Option Grant Notice


Dynavax Technologies Corporation (the “Company”) hereby grants to Participant an
Option under the Dynavax Technologies Corporation 2018 Equity Incentive Plan
(the “Plan”) to purchase the number of shares of Common Stock (the “Shares”) set
forth below at the exercise price set forth below.  This Option is subject to
all of the terms and conditions set forth in this Option Grant Notice (the
“Grant Notice”) and in the Option Agreement (the “Agreement”) and the Plan, both
of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined in this Grant Notice but
defined in the Plan or the Agreement will have the same definitions as in the
Plan or the Agreement.

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:

☐  Incentive Stock Option1

☐  Nonstatutory Stock Option

Exercise Schedule:

Same as Vesting Schedule

Vesting Schedule:

Subject to Section 1 of the Agreement, this Option will vest as follows:
[___________].

Payment:

By one or a combination of the following items (as described in the Agreement):

 

☒  By cash, check, bank draft or money order payable to the Company

 

☒  Pursuant to a Regulation T Program if the Common Stock is publicly traded

 

☒  By delivery of already-owned Shares if the Common Stock is publicly traded

 

☒  If and only to the extent this Option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year.  Any excess over $100,000 is a
Nonstatutory Stock Option.

1.

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the
Plan.  Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding this Option and supersede all prior oral
and written agreements, promises and/or representations regarding this Option,
with the exception of any written employment, offer letter or severance
agreement, or any written severance plan or policy, in each case that specifies
the terms that should govern this Option.  By accepting this Option, Participant
consents to receive this Grant Notice, the Agreement, the Plan, the prospectus
for the Plan and any other Plan-related documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the
Company.  Participant’s acceptance of this Option, and Participant’s
acknowledgement and agreement with the terms set forth in this paragraph, will
be evidenced by Participant’s signature below or by electronic acceptance or
authentication in a form authorized by the Company.

 

Dynavax Technologies Corporation

 

Participant

 

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

Attachments:  Option Agreement and 2018 Equity Incentive Plan

 

2.

--------------------------------------------------------------------------------

 

 

Attachment I

Dynavax Technologies Corporation
2018 Equity Incentive Plan

Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)

Pursuant to the accompanying Option Grant Notice (the “Grant Notice”) and this
Option Agreement (the “Agreement”), Dynavax Technologies Corporation (the
“Company”) has granted you an Option under the Dynavax Technologies Corporation
2018 Equity Incentive Plan (the “Plan”) to purchase the number of shares of
Common Stock set forth in the Grant Notice at the exercise price set forth in
the Grant Notice.  This Option is granted to you effective as of the date of
grant set forth in the Grant Notice (the “Date of Grant”).  Capitalized terms
not explicitly defined in this Agreement but defined in the Plan or the Grant
Notice will have the same definitions as in the Plan or the Grant Notice.

1.Vesting.  Subject to the limitations contained herein, this Option will vest,
if at all, in accordance with the vesting schedule set forth in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service.

2.Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to this Option and the exercise price per share of this Option, each as
set forth in the Grant Notice, will be adjusted for Capitalization Adjustments,
if any, as provided in the Plan.

3.Exercise Restriction for Non-Exempt Employees.  In the event that you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (i.e., a “Non-Exempt Employee”), then except as otherwise
provided in the Plan, you may not exercise this Option until you have completed
at least six (6) months of Continuous Service following the Date of Grant, even
if you have already been an Employee for more than six months.  

4.Method of Payment.  You must pay the full amount of the exercise price for the
shares of Common Stock you wish to purchase.  You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by the Grant Notice, which may include one or more of the
following:

(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

(b)Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of

1.

--------------------------------------------------------------------------------

 

Common Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, with a Fair Market Value on the date of exercise that does
not exceed the aggregate exercise price.  You must pay any remaining balance of
the aggregate exercise price not satisfied by such delivery in cash or other
permitted form of payment.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise this Option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  Notwithstanding the foregoing,
you may not exercise this Option by delivery to the Company of Common Stock if
doing so would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

(c)If this Option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock otherwise
issuable to you upon exercise of this Option by the largest number of whole
shares of Common Stock with a Fair Market Value on the date of exercise that
does not exceed the aggregate exercise price.  You must pay any remaining
balance of the aggregate exercise price not satisfied by such “net exercise” in
cash or other permitted form of payment.  Shares of Common Stock will no longer
be outstanding under this Option and will not be exercisable thereafter if those
shares (i) are used to pay the exercise price pursuant to a “net exercise,” (ii)
are delivered to you as a result of such exercise, or (iii) are withheld to
satisfy tax withholding obligations.

5.Whole Shares.  You may exercise this Option only for whole shares of Common
Stock.

6.Securities Law Compliance.  Notwithstanding anything to the contrary contained
herein, you may not exercise this Option unless either (i) the shares of Common
Stock issuable upon such exercise are registered under the Securities Act or
(ii) the Company has determined that such exercise and issuance would be exempt
from the registration requirements of the Securities Act.  This Option also must
comply with all other applicable laws and regulations governing this Option, and
you may not exercise this Option if the Company determines that such exercise
would not be in material compliance with such laws and regulations.

7.Term.  You may not exercise this Option before the Date of Grant or after the
expiration of its term.  The term of this Option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)immediately upon the termination of your Continuous Service if such
termination is for Cause;

(b)three (3) months after the termination of your Continuous Service if such
termination is for any reason other than Cause, your Disability or your death
(except as otherwise provided in Section 7(d) below); provided, however, that if
(i) you are a Non-Exempt Employee, (ii) your Continuous Service terminates
within six (6) months after the Date of Grant, and (iii) you have vested in a
portion of this Option as of the time of your termination of Continuous Service,
then this Option will not expire until the earlier of (x) the later of (A) the
date that is

2.

--------------------------------------------------------------------------------

 

seven (7) months after the Date of Grant or (B) the date that is three (3)
months after the termination of your Continuous Service, or (y) the Expiration
Date set forth in the Grant Notice;

(c)twelve (12) months after the termination of your Continuous Service if such
termination is due to your Disability (except as otherwise provided in Section
7(d) below);

(d)eighteen (18) months after your death if either your Continuous Service
terminates due to your death or you die within three (3) months after your
Continuous Service terminates for any reason other than Cause;

(e)the Expiration Date set forth in the Grant Notice; or

(f)the day before the seventh (7th) anniversary of the Date of Grant.

If this Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of exercise of this Option, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of this Option
under certain circumstances for your benefit but cannot guarantee that this
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate after your employment
terminates or if you otherwise exercise this Option more than three (3) months
after the date your employment with the Company or an Affiliate terminates.

8.Exercise.

(a)You may exercise the vested portion of this Option during its term by (i) (A)
delivering a Notice of Exercise (in a form designated by the Company), or (B)
taking such other action as the Company may require, and (ii) paying the
exercise price and any applicable withholding taxes to the Company’s stock plan
administrator, or to such other person as the Company may designate, together
with such additional documents as the Company may then require.

(b)By exercising this Option, you agree that, as a condition to any exercise of
this Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of this Option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c)If this Option is an Incentive Stock Option, by exercising this Option, you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of Common Stock issued upon
exercise of this Option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of this Option.

3.

--------------------------------------------------------------------------------

 

9.Transferability.  Except as otherwise provided in this Section 9, this Option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.  

(a)Certain Trusts.  Upon receiving written permission from the Board or its duly
authorized designee, you may transfer this Option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while this Option is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.  

(b)Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer this Option pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by applicable law that contains the information required by the
Company to effectuate the transfer.  You are encouraged to discuss the proposed
terms of any such transfer with the Company prior to finalizing such domestic
relations order, marital settlement agreement or other divorce or separation
instrument to help ensure the required information is contained within the
domestic relations order, marital settlement agreement or other divorce or
separation instrument.  If this Option is an Incentive Stock Option, this Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

(c)Beneficiary Designation.  Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, in the event of
your death, will thereafter be entitled to exercise this Option and receive the
Common Stock or other consideration resulting from such exercise.  In the
absence of such a designation, in the event of your death, the executor or
administrator of your estate will be entitled to exercise this Option and
receive, on behalf of your estate, the Common Stock or other consideration
resulting from such exercise.

10.Option Not a Service Contract.  This Option is not an employment or service
contract, and nothing in this Option will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in this Option will obligate the Company or
any Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or consultant for the Company or any Affiliate.

11.Tax Withholding Obligations.

(a)At the time you exercise this Option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums

4.

--------------------------------------------------------------------------------

 

required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with this
Option.

(b)Upon your request and subject to approval by the Board, in its sole
discretion, and in compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon exercise of this Option a number of whole shares
of Common Stock with a Fair Market Value on the date of exercise not in excess
of the maximum amount of tax that may be required to be withheld by law (or such
other amount as may be permitted while still avoiding classification of this
Option as a liability for financial accounting purposes).

(c)You may not exercise this Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise this Option when desired even though this Option is vested, and
the Company will have no obligation to issue a certificate for any shares of
Common Stock unless such obligations are satisfied.

12.Tax Consequences.  The Company has no duty or obligation to minimize the tax
consequences to you of this Option and will not be liable to you for any adverse
tax consequences to you arising in connection with this Option.  You acknowledge
that this Option is exempt from Section 409A of the Code only if the exercise
price per share set forth in the Grant Notice is at least equal to the “fair
market value” per share of the Common Stock on the Date of Grant and there is no
other impermissible deferral of compensation associated with the Option.  You
are hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Option and by accepting this
Option, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

13.Other Documents.  You hereby acknowledge receipt of or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.

14.Notices.  Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.  The Company
may, in its sole discretion, decide to deliver any documents related to this
Option or participation in the Plan by electronic means or to request your
consent to participate in the Plan by electronic means.  By accepting this
Option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

15.Governing Plan Document.  This Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated

5.

--------------------------------------------------------------------------------

 

and adopted pursuant to the Plan.  Except as otherwise expressly provided in the
Grant Notice or this Agreement, in the event of any conflict between the terms
in the Grant Notice or this Agreement and the terms of the Plan, the terms of
the Plan will control.

16.Stockholder Rights. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Option until such shares are issued to you.  Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

17.Severability.  If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid.  Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

18.Effect on Other Employee Benefit Plans.  The value of this Option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides.  The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

19.Choice of Law.  The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

20.Amendment.  Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company.  Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.

21.Miscellaneous.

(a)The rights and obligations of the Company under this Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option.

(c)You acknowledge and agree that you have reviewed this Option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Option, and fully understand all provisions of this Option.

6.

--------------------------------------------------------------------------------

 

(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

*    *    *

This Option Agreement will be deemed to be accepted by you upon your acceptance
of the Option Grant Notice to which it is attached.




7.

--------------------------------------------------------------------------------

 

Attachment II

2018 Equity Incentive Plan

 

8.